Exhibit 10.4

 

Crimson Exploration Inc.

 

Crimson Cash Incentive Bonus Plan

 

Eligibility.

All employees are eligible to participate in the Crimson Cash Incentive Bonus
Plan (the “Plan”). To be eligible, employees must be employed by Crimson
Exploration Inc. (the “Company”) or one of its wholly-owned subsidiaries at the
time the final Plan awards are paid.

 

Plan Details.

Under the Plan, each employee may receive a bonus award equal to a percentage of
such employee’s base salary, with such percentage being determined by the
Company’s performance relative to specific targeted performance measures.

 

The targeted performance measures under the Plan are based on the following five
categories:

 

 

•

the amount of annual production

 

•

the amount of “EBITDAX”1

 

•

the percentage of reserve replacement

 

•

the amount of total F&D2 cost; and

 

•

the percentage of ROIC3

 

The Compensation Committee sets the minimum, target and maximum levels for each
of these categories for each fiscal year.

 

Under the Plan, for all employees other than production and engineering
employees, each category comprises 20% of each employee’s bonus award. For
production and engineering employees, 50% of each such employee’s bonus award is
determined by the Company’s annual production while each other category
comprises 12.5% of each such employee’s bonus. When the Company’s performance
with regards to a category falls between the minimum and the target amounts or
between the target and maximum amounts, the bonus award will be a prorated
accordingly.

 

_________________________

1 Earnings Before Interest, Tax, Depreciation, Depletion, Amortization and
Exploration Expenses

2 Finding & Development Costs

3 Return on Invested Capital

 

682051.0006 WEST 6304117 v3

 

 